REQUESTED BY: Loren L. Lindahl Saunders County Attorney
QUESTION 1:   Must a trailer which is attached to a farm tractor be registered, and if so, under what classification?
QUESTION 2: May a farm trailer be attached to a farmer or rancher owned commercially licensed motor vehicle?
CONCLUSION 1: Yes, the trailer must be registered either as a commercial trailer or as a utility trailer.
CONCLUSION 2: No.
Neb.Rev.Stat. § 60-301(20) (Reissue 1984) provides that a farm trailer includes any trailer used exclusively to carry a farmer's supplies when attached to a passenger car or farm licensed vehicle but "farm trailer shall not include a trailer so used when attached to a farm tractor." Farm tractors and implements of husbandry are exempted from the definition of motor vehicles. They may be operated on the highways of this state if that operation is incidental to its use as a farm implement. This exemption from registration for farm tractors and implements of husbandry is in recognition that these vehicles are used primarily in connection with farming operations. As such, their occasional and infrequent operation on a highway is incidental to their primary use. On the other hand, a semitrailer is required to be registered and is defined in Neb.Rev.Stat. § 60-301(5) (Reissue 1984) as a vehicle designed for the transportation of persons or property and which is to be drawn by a motor vehicle. Although not specifically stated, it is implicit that a semitrailer be drawn by a motor vehicle required to be licensed and registered. As farm tractors are not designed to be operated on highways and are not required to be registered, it logically follows that they may not be used as a power unit on a public highway in combination with a semitrailer.
The semitrailer may be licensed as either a commercial trailer or as a utility trailer under Neb.Rev.Stat. §60-332 (Reissue 1984). A utility trailer is defined in Neb.Rev.Stat. § 60-301(18) (Reissue 1984) as "a trailer having a gross weight, including load thereon, of nine thousand pounds or less, attached to a motor vehicle and used wholly and exclusively to carry miscellaneous items of personal property." If the semitrailer has a gross weight of more than nine thousand pounds, it must be registered as a commercial trailer.
Second, you have inquired whether a farm trailer may be attached to a farmer or rancher owned commercially licensed motor vehicle. Neb.Rev.Stat. § 60-301(20) provides that a semitrailer may be considered a farm trailer when attached to a "passenger car or farm licensed vehicle." Although the statute does not directly address the issue of farmer owned commercially licensed vehicles, it seems implicit that the statute does not allow for commercially licensed vehicles to pull farm trailers. The statute is based on the status of the registration of the vehicle rather than the status of its ownership. The statute is intended to allow farmers of a smaller operation to transport their goods to market without having to pay a large licensing fee. However, if a farmer has chosen to license a vehicle commercially, paying a registration fee based on the size of the load he will carry, he should not be allowed to circumvent this fee by adding a trailer and registering the trailer as a farm trailer.
Sincerely,
ROBERT M. SPIRE Attorney General
Jill Gradwohl Assistant Attorney General